Order entered April 8, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                                No. 05-20-00003-CR

                          JUAN VALDEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
                   Trial Court Cause No. F18-30765-X

                                     ORDER

      Before the Court is appellant’s April 6, 2020 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

due on or before May 5, 2020.


                                            /s/   LANA MYERS
                                                  JUSTICE